Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Freiburger on 06/29/2021.
The application has been amended as follows: 
Claims 3, 7-20 are cancelled.

Allowable Subject Matter
Claims 1-2, 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses “ an inside wall of the drinking glass partially surrounds the glass beverage bottle characterized in that the inside wall of the drinking glass follows, over an entire height of the drinking glass, an outer wall of the beverage bottle at a slight distance of 1 - 3 mm, the inside wall of the drinking glass including a plurality of web-like longitudinal profiles that protrude from the inner wall along essentially the full height of the drinking glass to define said slight distance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736